722 S.E.2d 598 (2012)
STATE
v.
Samuel Lee STEWART, Jr.
No. 76P12-1.
Supreme Court of North Carolina.
March 8, 2012.
Samuel Lee Stewart, Jr., Asheville, for Stewart, Jr., Samuel Lee.
Kimberly N. Callahan, Assistant Attorney General, for State of North Carolina.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 21st of February 2012 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 8th of March 2012."